The application and petition of the Relator in the above entitled cause for writ of supervisory control or other appropriate writ having been duly considered is hereby denied, without prejudice to further proceedings in the above District Court in this matter. Carl Lindquist, Chief Justice, Hugh R. Adair, Albert H. Angstman, Edwin K. Cheadle, Associate Justices.
The record before us does not convince me that the defendant has the means to make a proper defense, and if he has not, the County should pay for what is necessary. C.F. Morris, Associate Justice.
Dated this 4th day of January, 1947.